         Case 1:19-cr-00824-PAE Document 60 Filed 12/11/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                       -v-                                          19-CR-824-02 (PAE)

 DAVID BINET,                                                              ORDER

                                      Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court was obliged to abruptly adjourn the sentencing in this case yesterday due to a

technological problem affecting the video-access platform. The Court apologizes to all

participants for the disruption and inconvenience. The Court will complete the sentencing

proceeding this morning, Friday, December 11, 2020, at 11:00 a.m.

       Members of the press and the public may access the audio feed of the conference by

calling 917-933-2166 and using the participant code 26972566.



       SO ORDERED.

                                                         PaJA.�
                                                    __________________________________
                                                          PAUL A. ENGELMAYER
                                                          United States District Judge
Dated: December 11, 2020
       New York, New York
